DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 4/28/22.
Double patenting rejection withdrawn since TD filed and approved (DIST.E.FILE 12/27/21; DISQ.E.FILE 12/27/21).
101 rejection is maintained. See details below.
Response to Arguments
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.
1] applicant argues: (summary Remarks 4/28/22, pg 7-12) (emphasis added)
The amended. claims are not directed to a method of organizing human activity, as the claims do not recite features relating to a human activity. Recognizing an activity of a user from activity data collected. from a sensor is not the same as organizing human activity. The amended. claims do not recite any features or steps relating to organizing human activity. Rather, the amended. claims recite recognizing an activity from data collected by a sensor, then generating commentary text data that indicates the change of activity by the user based on the recognized activity, and then transmitting the commentary text data .. to control a remote display to display a map with the commentary text data.
Additionally, the amended claims are not directed to a mathematical concept, as they do not recite any features related to a mathematical relationship, formula, calculation or equation. Further, the amended claims are not directed to a mental process because the human mind cannot transmit commentary text data ... to control a remote display to display a map with the commentary text data. Thus, because the claims are not directed to a judicial exception, the amended claims are eligible under 35 U.S.C. § 101.
Should the Office continue on to perform analysis under Prong 2, Applicant respectfully asserts that the amended. claims are eligible under 35 U.S.C. § 101. Under Prong 2, an Examiner must determine whether "the claim a.--: a whole integrates the recited judicial exception into a practical application of the exception". The Revised Guidance indicates that "claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception".
In this case, the amended claims, as a whole, integrate an asserted judicial exception
into a practical application of the exception. The claims recite that the circuitry is configured to recognize an activity from activity data collected from a sensor, generate commentary text data and transmit the commentary text data .. to control a remote display to display a map with the commentary text data. Such features are integrated into a specific apparatus so as to enable a user to effectively share real-time properties and activity data (see [0006] and [0139]-[0147] of the publication). The claimed features meaningfully limit the use of a law of nature (mathematical concept, method of organizing human activity and mental process) to a practical application that results in an apparatus that automatically recognizes changes in user activity and transmits the commentary text data .. to control a remote display to display a map with the commentary text data.
Thus, the claim is not directed to an abstract idea under Step 2A, and thus is eligible under 35 U.S.C. § 101.

The examiner respectfully disagrees.
	The independent claim(s) 1, 19 and 20 recite(s) providing, recognizing activity of a user … recognizes change of activity by user … commentary text data corresponding to location at which change of activity by user … transmit commentary data and location … to display a map with commentary text data and location steps is/are certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry as generic tools for the human interaction. For example, generate commentary text data that indicates a change of activity by the user based on recognized activity, the commentary text data corresponding to a location in which a change is detected; and transmit the commentary text data and a location to control remote display (to user(s)) is human activity and the use of computers is automating human activity. Further, creating a user image (claim 3), thumbnail image with user name (claim 4), indicating mode of transportation (claim 5), user status indicates walking or running (claim 6), user speed and/or distance (claim 7, 16), activity, new activity and/or regular activity over a path, in a graph, exercise graph, location abstracted (claims 8-18) falls under certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry and generic use of a screen to display a map and location as generic tools for the human interaction does not preclude claim(s) from reciting an abstract idea of organizing human activity including the recitation of generic processing and computing devices by users as generic tools for the human interaction. Accordingly, the claims(s) recite an abstract idea. Furthermore, IFW, page 1, section “technical problem” the problem being solved is that behavior of other shared users in real-time is not represented adequately and it is difficult for user to have adequate interest in other users’ behavior and the invention provides a novel and improved apparatus capable of effectively representing real-time properties when users share behaviors of their own (see IFW  [0005-6]) and this is not a technological improvement but, instead, solves a human interaction problem. Accordingly, the claims(s) recite an abstract idea (Step 2A Prong One).
The rejection is maintained.
2] applicant argues: (summary Remarks 4/28/22, pg 7-12) (emphasis added)
However, even if the claims are improperly considered to be directed to an abstract idea under Step 2A, Applicant respectfully submits that the amended claims recite significantly more than an abstract idea itself (i.e., "more than a mere instruction to apply the abstract idea") under Step 2B.
The Office Action appears to assert that the claim features do not amount to significantly more because the claim features do not provide a technological improvement, hut "instead, solves a human interaction problem" and that the claimed circuitry and screen are "conventional alone or in combination" (see Office Action, pages 3-4). The Office Action's analysis appears to be that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim features are not integrated into a practical application, and the claim features do not provide a technological improvement. Applicant respectfully disagrees.
In particular, for Step 2B of the analysis, the PTO has provided several examples of claim limitations that qualify as "significantly more" ·when recited in a claim with an abstract idea, including "Improvements to another technology or technical field". In example 25 of the PTO's July 30, 2015, Federal Register publication entitled "July 2015 Update on Subject Matter Eligibility," the analysis includes the following in determining that the example claim recites patent-eligible subject matter:
<citation omitted>
In other words, the July 2015 Update (with reference to example 25 which emphasizes improvements to function) determined that hypothetical claim features were patent-eligible because of, inter alia, the totality of the steps provides improvements in another technical field, which amounts to significantly more than the recitation of an abstract idea. Thus, user interface and "software" (as labeled in the Office Action) improvements, such as those labeled in the Office Action relating to "a human interaction problem", are technological improvements.

Rather, the claim features, when considered as a whole, amount to features that are significantly more. As discussed above, the claims recite that the circuitry is configured to recognize an activity from activity data collected from a sensor, generate commentary text data and transmit. .. to control a remote display to display a map with the commentary text data. Such features provide technical improvements over existing technologies, as an apparatus/method in accordance with the amended. claims will enable a user to effectively share real-time properties and activity data (see [0006] and [0139]-[0147] of the publication). Further, such an apparatus/method will automatically recognize changes in user activity and add commentary text data corresponding to the user activity to a screen displaying a map including a location at which the change in user activity is detected . Thus. there must be finding that the claim features amount to significantly more.
Therefore, the claims (even if determined to be an abstract idea as suggested by the Office Action) provide improvements over existing technological processes and thus recite "significantly more" than an abstract idea itself.

The examiner respectfully disagrees.
Specifically, see response to 1] above.
Furthermore, the additional element of “circuitry” to recognize activity and “sensor” to collect activity data and “display” of a map and commentary text data (claim 1) do not transform the abstract idea into something significantly more than the idea itself since the elements and usage of “circuitry” “sensor” “display” is/are conventional alone or in combination. (Step 2B). The claim(s) is/are not patent eligible.
3] applicant argues: (summary Remarks 4/28/22, pg 12-15) (emphasis added)
…
Kurata '922 does not remedy the deficiencies of Sherrets ,md Kurata '634.
Kurata '922 describes an information processing device and system in which a portable telephone recognizes and/or predicts an action of a user of the portable telephone and then a time amount is calculated based on GPS location of the portable telephone and the predicted action. Action prediction processing unit 45 "determines for example a predicted time to be taken before the user of the device that included the GPS sensor data and the like in the presence state information and transmitted the presence state information arrives at a destination on the ba5is of the Buddy presence state and the GPS sensor data" (see Kurata '922, [0113]). Kurata '922 further describes portable telephone 1 may display a map along with characters of users on the map along with a message indicating &'1 action of a user of portable telephone 1 (see Kurata '922, [0150] and Fig. 15).
However, Kurata '922 provides no discussion or suggestion of transmitting the message to a server to control another portable device to display the message. In Kurata '922, the calculated time may be transmitted/received between devices. But Kurata '922 provides no discussion or suggestion of transmitting a message indicating an action of the user. Portable telephone 1 does not transmit a message indicating an action to a server so as to control another portable telephone to display the message.
…
The examiner respectfully disagrees.
Kurata ‘922 discloses a buddy presence state recognition unit (server) 42 displays on display unit 15 a buddy presence state display screen as shown in fig 3 on which screen animation expresses state of user of portable telephone 1 in which state is recognized in step S22 when, for example user of portable telephone 2 gives instruction to start exchanging messages or the like with user of portable telephone 1 in a state of buddy presence state display screen being displayed and, thus, user of portable telephone 2 can communicate with user of portable telephone 1 with a tool suitable for the present state of the user of portable telephone 1  (Kurata ‘922: [0107; 142-143]). Furthermore, Kurata ‘922 discloses fig 15 a screen map displayed by portable telephone 2 and characters are displayed which express actions performed by the user of portable telephone 1 at respective places on the map (transmit the commentary text data and the location to a server to control a remote display to display a map with the commentary text data) and positions on map obtained on basis of GPS sensor included in presence state information and characters 63, 64 65 indicate that user of portable telephone 1 was walking when at places where respective characters area displayed (the commentary text data corresponding to a location at which the change (moving) of activity by the user is detected) and character 66 indicates that user of portable telephone 1 was running at a place where character 66 is displayed on map (the commentary text data corresponding to a location at which the change of activity (from walk to run) by the user is detected) (Kurata ‘922: fig 14-16, [0145-160]).
Applicant’s other arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is dependent on claim 4. Claim 4 dependency on claim 1 is assumed to be intended dependency and claim examined accordingly.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1, 19 and 20 recite(s) providing, recognizing activity of a user … recognizes change of activity by user … commentary text data corresponding to location at which change of activity by user … transmit commentary data and location … to display a map with commentary text data and location steps is/are certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry as generic tools for the human interaction. For example, generate commentary text data that indicates a change of activity by the user based on recognized activity, the commentary text data corresponding to a location in which a change is detected; and transmit the commentary text data and a location to control remote display (to user(s)) is human activity and the use of computers is automating human activity. Further, creating a user image (claim 3), thumbnail image with user name (claim 4), indicating mode of transportation (claim 5), user status indicates walking or running (claim 6), user speed and/or distance (claim 7, 16), activity, new activity and/or regular activity over a path, in a graph, exercise graph, location abstracted (claims 8-18) falls under certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic circuitry and generic use of a screen to display a map and location as generic tools for the human interaction. Accordingly, the claims(s) recite an abstract idea (Step 2A Prong One). 
This judicial exception is not integrated into a practical application because the additional elements of circuitry, sensor and display (claim 1 exemplary) amounts to no more than mere instructions to apply the exception using generic computer components. That is, the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim(s) as a whole, looking at the elements individually and in combination, does not integrate the abstract idea into a practical application.
Furthermore, IFW, page 1, section “technical problem” the problem being solved is that behavior of other shared users in real-time is not represented adequately and it is difficult for user to have adequate interest in other users’ behavior and the invention provides a novel and improved apparatus capable of effectively representing real-time properties when users share behaviors of their own (see IFW  [0005-6]) and this is not a technological improvement but, instead, solves a human interaction problem. Accordingly, the claims(s) recite an abstract idea (Step 2A Prong Two). 
Furthermore, the additional element of “circuitry” to recognize activity and “sensor” to collect activity data and “display” of a map and commentary text data (claim 1) do not transform the abstract idea into something significantly more than the idea itself since the elements and usage of “circuitry” “sensor” “display” is/are conventional alone or in combination. (Step 2B). The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0191697 A1 to Fukumoto et al. (“Fukumoto”) in view of U.S. Patent Publication No. 2011/0081634 A1 to Kurata et al. (“Kurata”) and further in view of U.S. Patent Publication No. 2007/0112922 A1 to Kurata et al. (“Kurata-922”).  
As to claim 1, Fukumoto discloses an information processing apparatus (Fukumoto: fig 1-27), comprising: circuitry configured to recognize an activity of a user from activity data collected from a sensor (Fukumoto: fig 4-22 & 24-25, [0104-217]: fig 9-20 reference … behavior recognizing unit 112 includes behavior determination unit 118 (recognize an activity of a user) and sensor data processing unit 120 (from a sensor) … plurality of behavior determination units 118 specified to specific behavior exhibited by user (activity data) includes a stopped state determination unit 122 (activity data collected), walking/running state unit 124 (activity data collected), jumping state unit 126 (activity data collected), posture change unit 128 (activity data collected), elevator boarding unit 132 (activity data collected), electric train boarding unit 132 (activity data collected), turning-to-right/ turning-to-left unit 134 (from activity data collected from a sensor) [0113] … fig 21 … apparatus includes CPU 902 ROM 904 IC card or chip on apparatus (circuitry) [0210;215]),
Fukumoto did not explicitly disclose in a case that the circuitry recognizes a change of activity by the user, generate commentary text data that indicates the change of activity by the user based on the recognized activity, the commentary text data corresponding to a location at which the change of activity by the user is detected (emphasis added).
Specifically, Fukumoto discloses in a case that the circuitry recognizes a change of activity by the user, generate commentary text data that indicates the change of activity by the user based on the recognized activity (Fukumoto: fig 4-22 & 24-25, [0104-217]: fig 3-4, 14-15, 21 & 24-26 … sensor data generator 110 senses user behaviors (activities)156 and generates information corresponding to user behavior regarding the user’s walking, running, standing, sitting, jumping, stopping, boarding a train, boarding elevator, turning right or left and the like  (generate commentary text data that indicates the change of activity by the user based on the recognized activity) [0092] … the posture change unit determines whether user is in sitting state or standing state … so that the behavior recognized with good accuracy [0096] … fig 14 … recognition of sitting or standing includes recognition of sitting of user who did stand … in other words, in order to recognize whether or not user changes posture, first, posture change unit 128 transmits to sensor data unit 120 a signal for recognizing whether nor not user changes posture (recognizes a change of activity by the user) [139]),
the commentary text data corresponding to a vehicle at which the change of activity by the user is detected (Fukumoto: fig 4-22 & 24-25, [0104-217]: fig 3-4, 14-15, 21 & 24-26 … fig 22c the case where user is determined to board a car (corresponding to a vehicle), electric train (corresponding to a vehicle) and bus (corresponding to a vehicle), in this order (corresponding to a vehicle at which the change of activity by the user is detected) [0182] … sensor data calculation unit 536 substitutes the characteristic vector (commentary text data …) for the identification function set for each type of vehicle to calculate the value of identification function (see with [0182] - commentary text data corresponding to a vehicle at which the change of activity by the user is detected) … vehicle boarding unit 518 determines whether or not value calculated by sensor is larger than vehicle boarding recognition value used to recognize whether user boards vehicle corresponding to identification function [0191]).
Nonetheless, Fukumoto did not explicitly disclose in a case that the circuitry recognizes a change of activity by the user, generate commentary text data that indicates the change of activity by the user based on the recognized activity, the commentary text data corresponding to a location at which the change of activity by the user is detected (emphasis added).
Kurata disclose in a case that the circuitry recognizes a change of activity by the user  (Kurata: fig 36-46, [0064-77; 0320-406]: fig 35A block s202 detect movement/state pattern (a change of activity by the user) from sensor block s204 calculate geo category information (code histogram) from location information block s206 detect behavior/situation pattern from movement/state pattern (a change of activity by the user) and geo category location), 
generate commentary text data that indicates the change of activity by the user based on the recognized activity (Kurata, fig 25-46, [0267-291; 320-330]: fig 26 & 31-33 & 36-37 and fig 26 by using the behavior/situation pattern it becomes possible to detect a behavior/situation pattern relating to a user’s daily behavior .. it becomes possible to use user’s daily behavior which as hard to predict from a behavior history expressed by an accumulation of behaviors (indicates the change of activity by the user based on the recognized activity) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate commentary text data that indicates the change of activity by the user based on the recognized activity) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate commentary text data that indicates the change of activity by the user based on the recognized activity) [0274]), 
the commentary text data corresponding to a location at which the change of activity by the user is detected (emphasis added) (Kurata: fig 36-46, [0064-77; 0320-406]: registration information input includes an addressee user, a range of notification receivers, the type of trigger behavior (in a case that the circuitry recognizes a change of activity by the user), a message (ToDo information) (commentary) and repetition/non-repetition … [0356] … for example, in fig 37, display contents of ToDo information (generate commentary text) “moving (train, bus, car, bicycle)”, “on way home” “shopping” may be automatically selected (the commentary text data corresponding to a location at which the change of activity by the user is detected) … [0329] … and ToDo information (commentary) effectively displayed at an appropriate timing in accordance with a behavior/situation pattern (the commentary text data corresponding to a location at which the change of activity by the user is detected) … [0330]).
Fukumoto and Kurata are analogous art because they are from the same field of endeavor with respect to commentary/notification.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kurata into the apparatus by Fukumoto.  The suggestion/motivation would have been to provide a technology of correlating schedule information using behavior/situation pattern to provide appropriate information according to the situation  based on a behavior history and location history (Kurata: [0319]).  
Fukumoto did not explicitly disclose transmit the commentary text data and the location to a server to control a remote display to display a map with the commentary text data, the location being included in a portion of the map displayed by the remote display.
Kurata-922 discloses transmit the commentary text data and the location to a server to control a remote display to display a map with the commentary text data, the location being included in a portion of the map displayed by the remote display (Kurata-922: fig 1-18, [0107-115; 132-160]: fig 3, 7 & 14-15  the presence state information obtaining unit 41 receives presence state information (commentary text data and the location) transmitted from another device via network 4 …outputs the presence state information to the buddy presence state recognition unit 42 (transmit the commentary text data and the location to a server) [0107] … discloses a buddy presence state recognition unit (server) 42 displays on display unit 15 a buddy presence state display screen as shown in fig 3 on which screen animation expresses state of user of portable telephone 1 in which state is recognized in step S22 when, for example user of portable telephone 2 gives instruction to start exchanging messages or the like with user of portable telephone 1 in a state of buddy presence state display screen being displayed (see with [0107] - transmit the commentary text data and the location to a server to control a remote display to display …) and, thus, user of portable telephone 2 can communicate with user of portable telephone 1 with a tool suitable for the present state of the user of portable telephone 1 (see with [0107] - transmit the commentary text data and the location to a server to control a remote display to display …) [0142-143] … fig 14-16 … positions on map obtained on basis of GPS sensor included in presence state information and characters 63, 64 65 indicate that user of portable telephone 1 was walking when at places where respective characters area displayed (to display a map with the commentary text data, the location being included in a portion of the map displayed by the remote display) and character 66 indicates that user of portable telephone 1 was running at a place where character 66 is displayed on map (to display a map with the commentary text data, the location being included in a portion of the map displayed by the remote display) [0145-160]).
Fukumoto, Kurata and Kurata-922 are analogous art because they are from the same field of endeavor with respect to commentary/notification.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kurata-922 into the apparatus by Fukumoto and Kurata.  The suggestion/motivation would have been to provide a user 1 to communicate another user with a tool suitable for the present state of the user (Kurata-922: [0144]).
As to claim 2, Fukumoto, Kurata and Kurata-922 disclose wherein the circuitry is further configured to store the activity data, temporarily or continuously, in a memory (Kurata: fig 33 block 22 history storage unit behavior history/situation history).
For motivation, see rejection of claim 1.
As to claim 3, Fukumoto, Kurata and Kurata-922 disclose wherein the circuitry is further configured to create, from user information of the user, a user information image (Kurata: fig 36 & 42-43 [0321-330;352-375]: see fig 36 ToDo list information displayed (the commentary text data in a list) and ToDo information may be shared among multiple users (the commentary text data in a list to another user(s)) [0330] … in relation to behavior/situation pattern “meal” ToDo “take  a picture of a meal” may be presented at start (create, from user information of the user, a user information image) [0365] … ).
For motivation, see rejection of claim 1.
As to claim 5, Fukumoto, Kurata and Kurata-922 disclose wherein the commentary text data indicates a mode of transportation of the user (Kurata-922: fig 2A-D, [0055]: example of characters whose data is provided to portable telephone 2 and personal computer 3 respectively express “walk” “run” standing still” “riding a vehicle” (indicates a mode of transportation of the user);
Fukumoto: fig 4-22 & 24-25, [0104-217]: fig 3-4, 14-15, 21 & 24-26 … fig 22c the case where user is determined to board a car (corresponding to a mode of transportation), electric train (corresponding to a mode of transportation) and bus (corresponding to a mode of transportation), in this order  [0182]).
For motivation, see rejection of claim 1.
As to claim 6, Fukumoto, Kurata and Kurata-922 disclose the commentary text data indicates that the user is walking or running (Kurata-922: fig 2A-D, [0055]: example of characters whose data is provided to portable telephone 2 and personal computer 3 respectively express “walk” “run” (indicates user is walking or running) standing still” “riding a vehicle”;
;
Fukumoto: fig 4-22 & 24-25, [0104-217]: fig 9-20 reference … behavior recognizing unit 112 includes behavior determination unit 118  and sensor data processing unit 120 … plurality of behavior determination units 118 specified to specific behavior exhibited by user (commentary text data) includes a stopped state determination unit 122, walking/running state unit 124, jumping state unit 126, posture change unit 128, elevator boarding unit 132, electric train boarding unit 132, turning-to-right/ turning-to-left unit 134 [0113]).
For motivation, see rejection of claim 1.
As to claim 7, Fukumoto, Kurata and Kurata-922 disclose wherein the commentary text data includes descriptive commentary corresponding to a speed of the user (Kurata: fig 7-8 & 14, [0142-147;186-198]: fig 7-8 movement/state recognition unit can also detect, from acceleration, the time of occurrence of the “walking” movement/state pattern, the time of occurrence, and duration thereof and can detect the intensity (speed) of walking from the amplitude of acceleration data [0145] … in example fig 14, by focusing on state of a train from acceleration to deceleration, a case where the train stopped at a station (commentary), a case where user got off train that arrived at station and started walking (commentary - corresponding to a speed of the walking with reference to accelerated/decelerated/stopped train) can be distinguished and the like … [0193]; fig 36, [0322-325]: setting/registering notification  of ToDo information ... boxes for setting ... 'display contents' 'type of behavior' 'sharing' for settings provided ... behavior lists include behavior/situation patterns such as 'working' 'eating' 'shopping' chores' and 'viewing' for example, and group lists such as 'family' 'club' 'basketball team' 'workmates', for example ... 'on the way home' selected and this ToDo information displayed on display screen (commentary) at a timing the behavior/situation pattern detected ...; fig 37, [0329]: ... for example, 'moving (on foot)' and 'walking' (corresponding to a speed) may be automatically selected for 'message list' (commentary text data includes descriptive commentary corresponding to a speed of the user) ...).
For motivation, see rejection of claim 1.
As to claim 8, Fukumoto, Kurata and Kurata-922 disclose wherein the circuitry is configured to generate the commentary text data in a case that new activity data is collected (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37 and using a behavior/situation pattern a situation where the user is almost arriving at a tourist spot (new activity data), a situation where the user is doing sightseeing around the tourist spot, a situation where the sightseeing is almost over (new activity data), a situation where the user is on the way home (new activity data), and the like, can be recognized and information presentation realised (see with [0329-330; 356] above - generate the commentary text data in a case that new activity data) [0273] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate the commentary text data in a case that new activity data) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule in formation (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate the commentary text data in a case that new activity data is collected) [0274]).
For motivation, see rejection of claim 1.
As to claim 9, see similar rejection to claim 1 where the method is taught by the apparatus.
As to claim 9, Fukumoto, Kurata and Kurata-922 further disclose compare a pattern of user activity indicated in the activity data to stored pattern information (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37 and using a behavior/situation pattern a situation where the user is almost arriving at a tourist spot (pattern of activity data to stored pattern information), a situation where the user is doing sightseeing around the tourist spot, a situation where the sightseeing is almost over (pattern of activity data to stored pattern information), a situation where the user is on the way home (pattern of activity data to stored pattern information), and the like, can be recognized and information presentation realised [0273]); 
and generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern (Kurata, fig 25-46, [0267-291; 320-330]: fig 26 & 31-33 & 36-37 and fig 26 by using the behavior/situation pattern it becomes possible to detect a behavior/situation pattern relating to a user’s daily behavior .. it becomes possible to use user’s daily behavior which as hard to predict from a behavior history expressed by an accumulation of behaviors (corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - generate the commentary text data by acquiring a commentary corresponding to a stored pattern in a case that the circuitry detects the change from regular activity of the user based on the stored pattern) [0274]).
For motivation, see rejection of claim 1.
As to claim 10, Fukumoto, Kurata and Kurata-922 disclose wherein the commentary text data includes descriptive commentary corresponding to a user status and the activity data (Kurata, fig 25-46, [0267-291; 320-330]: fig 31-33 & 36-37… even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0273] above ‘on the way home’ - commentary text data includes descriptive commentary corresponding to the user status and the activity data) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule in formation (see with fig 31-33 & 36-37  [0273; 329-330; 356] above - commentary text data includes descriptive commentary corresponding to the user status and the activity data) [0274]).
For motivation, see rejection of claim 1.
As to claim 11, Fukumoto, Kurata and Kurata-922 disclose wherein the commentary text data includes information indicating a duration of a user activity indicated by the activity data (Kurata: fig 7-8 & 14, [0142-147;186-198]: fig 7-8 movement/state recognition unit can also detect, from acceleration, the time of occurrence of the “walking” movement/state pattern, the time of occurrence, and duration thereof and can detect the intensity (speed) of walking from the amplitude of acceleration data [0145] … as described, a feature quantity of each movement/state pattern detected  based on frequency or intensity obtained by analyzing sensor … when change over time in movement/state pattern quantity obtained, movement/state recognition sequentially determines movement/state pattern and outputs the movement/state pattern that changes time-serially (see with [0145]-  output or  commentary text data includes information indicating a duration of a user activity indicated by the activity data) [0146]; fig 25-46, [0267-291; 320-330]: fig 34 … in a case of histories of length of stay (or duration) the time/calendar information and the like included in the behavior history and these histories may be used (see with [0145-146]-  output or  commentary text data includes information indicating a duration of a user activity indicated by the activity data) [0296]).
For motivation, see rejection of claim 1.
As to claim 12, Fukumoto, Kurata and Kurata-922 disclose wherein the commentary text data includes information based on a history of past user activity (Kurata, fig 25-46, [0267-291; 320-330]: fig 26 & 31-33 & 36-37 and fig 26 by using the behavior/situation pattern it becomes possible to detect a behavior/situation pattern relating to a user’s daily behavior .. it becomes possible to use user’s daily behavior which as hard to predict from a behavior history expressed by an accumulation of behaviors (information based on a history of past user activity) [0267] … even if the user is behind schedule or moving ahead of schedule, the behavior of the user can be grasped from the behavior/situation pattern and appropriate information presented by detecting the delay or acceleration (see with fig 31-33 & 36-37 [0267, 273] above ‘on the way home’ - the commentary text data includes information based on a history of past user activity) … the delay may be notified to the user(s) and may be presented together with location information on the current location and information described in the schedule information (see with fig 31-33 & 36-37  [0267, 273] above -- the commentary text data includes information based on a history of past user activity) [0274]).
For motivation, see rejection of claim 1.
As to claim 13, see similar rejection to claims 1 and 9.
As to claim 19, see similar rejection to claim 1 where the method is taught by the apparatus.
As to claim 20, see similar rejection to claim 1 where the medium is taught by the apparatus
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0191697 A1 to Fukumoto et al. (“Fukumoto”) in view of U.S. Patent Publication No. 2011/0081634 A1 to Kurata et al. (“Kurata”), U.S. Patent Publication No. 2007/0112922 A1 to Kurata et al. (“Kurata-922”) and further in view of U.S. Patent Publication No. 2016/0277326 A1 to Sherrets et al. (“Sherrets”) [IDS 3/31/21].
As to claim 4, Fukumoto, Kurata and Kurata-922 disclose the apparatus of claim 1.
For motivation, see rejection of claim 1.
Fukumoto did not explicitly disclose wherein the user information image includes a user name of the user or a thumbnail image corresponding to the user.
Sherrets disclose wherein the user information image includes a user name of the user or a thumbnail image corresponding to the user  (Sherrets: fig 4-5, [0031-51]: system enables user  to display posts 504a-c that may include text, audio, links, single image (tthumbnail image), multiple images 504b (tthumbnail images) or video [0044] …system can provide corresponding context information such as 416a may be text, symbols, for example, context may include map of bases with icons labeled with players’ names representing base runners on base (user name and/or thumbnail image corresponding to user(s)) [0031]).
Fukumoto, Kurata, Kurata-922 and Sherrets are analogous art because they are from the same field of endeavor with respect to social networks.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Sherrets into the apparatus by Fukumoto, Kurata and Kurata-922.  The suggestion/motivation would have been to provide corresponding context information such as text, symbols, for example, context may include map of bases with icons labeled with players’ names representing base runners on base (Sherrets: [0031]).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2010/0191697 A1 to Fukumoto et al. (“Fukumoto”) in view of U.S. Patent Publication No. 2011/0081634 A1 to Kurata et al. (“Kurata”), U.S. Patent Publication No. 2007/0112922 A1 to Kurata et al. (“Kurata-922”) and further in view of U.S. Patent Publication No. 2015/0088464 A1 to Yuen et al. (“Yuen”) [IDS 3/31/21].
As to claim 14, Fukumoto, Kurata and Kurata-922 disclose the apparatus of claim 1.
For motivation, see rejection of claim 1.
Fukumoto did not disclose wherein the circuitry is further configured to initiate display of a map having graphic indicia corresponding to user activity over a path progression.
Yuen discloses wherein the circuitry is further configured to initiate display of a map having graphic indicia corresponding to user activity over a path progression (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263]:  see fig 7A… analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 7A - initiate display of a map having graphic indicia corresponding to user activity over a path progression) [0201]; fig 1A-E, [0021-25; 0008-19; 0087-112]: a variety of situations/activities uses location data to segment a period of time into identifiable events (behavior/actions), each event defining an activity for a period of time … [0087] … for example, a user wearing a monitoring device while walking … climbing stairs … such data can be processed and associated to the user’s activity … [0090]).
Fukumoto, Kurata, Kurata-922 and Yuen are analogous art because they are from the same field of endeavor with respect to activity data.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Yuen into the system by Fukumoto, Kurata and Kurata-922.  The suggestion/motivation would have been to provide for capturing activity data over a period of time and associating the captured data into identification of location of a user performing activities (Yuen: [0004]) and for sharing activity data displayed to two or more users in disparate locations (e.g. virtual shared walk) (Yuen: [0101]). 
As to claim 15, Fukumoto, Kurata, Kurata-922 and Yuen disclose wherein the circuitry is further configured to initiate display of a graph summarizing one day of the activity data of the user (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263]:  see fig 7A… analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 7A – this is a summary of Thurs March 1) [0201]).
For motivation, see rejection of claim 14.
As to claim 16, Fukumoto, Kurata, Kurata-922 and Yuen disclose wherein the graph indicates a speed and distance traveled according to the activity data of the user (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7B events 424(1-7) includes activity levels (see with [0268] –speed and distance of activity between locations) of activity performed by the user [0263-265] … analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 7B [0263-265;268] – graph indicates a speed and distance traveled according to the activity data of the user) [0201]).
For motivation, see rejection of claim 14.
As to claim 17, Fukumoto, Kurata, Kurata-922 and Yuen disclose wherein the circuitry is further configured to initiate display of an exercise graph showing an exercise state of at least one of walking or running at predetermined time intervals based on the activity data of the user (Yuen: fig 1A-E, [0021-25; 0008-19; 0087-112]: a variety of situations/activities uses location data to segment a period of time into identifiable events (behavior/actions), each event defining an activity for a period of time … [0087] … for example, a user wearing a monitoring device while walking … climbing stairs … such data can be processed and associated to the user’s activity … [0090]; fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7B events 424(1-7) includes activity levels (see with [0268] –speed and distance of activity between locations) of activity performed by the user [0263-265] … analyzing the detected activity and corresponding geo-location data during the period of time includes determining an activity level for each time element and performed at time element 144(2) with activity level 146(2) … [0200] …activity corresponds to graphical ‘home’, ‘vehicle’ ‘parent’s home’ etc … (see fig 1E & 7B [0087; 90; 263-265;268] fig 7B running, stationary along timeline – an exercise graph showing an exercise state of at least one of walking or running at predetermined time intervals based on the activity data of the user) [0201]).
For motivation, see rejection of claim 14.
As to claim 18, Fukumoto, Kurata, Kurata-922 and Yuen disclose wherein a name of the location is abstracted (Yuen: fig 6A-F, [0035-40]: fig 7A-V, [0041-65; 200-201; 263-265; 268]:  see fig 7A-B where locations “aquarium” “home” “parents” “restaurant” are abstracted with text and icons).
For motivation, see rejection of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455